UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                     ____________

                                     No. 11-1398
                                    _____________

                           UNITED STATES OF AMERICA

                                           v.

                                QUINTRELL REYNOS,
                                            Appellant


PRESENT: McKEE, Chief Judge, SLOVITER, SCIRICA, RENDELL, AMBRO,
         FUENTES, SMITH, FISHER, CHAGARES, JORDAN, HARDIMAN,
         GREENAWAY, JR., VANASKIE, and NYGAARD*, Circuit Judges

                                 AMENDED ORDER


      A majority of the active judges having voted for rehearing en banc in the above

captioned case, it is ordered that the petition for rehearing is GRANTED. The Clerk of

this Court shall list the case for rehearing en banc at the convenience of the Court. The

opinion and judgment entered May 22, 2012 are hereby vacated.

                                                      By the Court,

                                                      /s/ Theodore A. McKee
                                                      Chief Judge
Dated: June 22, 2012
DWB/cc:
      Joseph T. Labrum, III, Esq.
      Robert A. Zauzmer, Esq.
      Megan S. Scheib, Esq.
      William J. Winning, Esq.
____________________________
*Judge Nygaard’s vote is limited to panel rehearing only.